Order entered September 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00001-CV

               THE GOODYEAR TIRE & RUBBER COMPANY, Appellant

                                               V.

   VICKI LYNN ROGERS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
    ESTATE OF CARL ROGERS, NATALIE ROGERS AND COURTNEY DUGAT,
                              Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-03294-E

                                           ORDER
       The Court is in receipt of court reporter Vikki Ogden’s August 28, 2015 letter stating she

is trying to avoid rejection of the reporter’s record because volume 2, the record of the MDL

pretrial hearing held in Houston and prepared by court reporter Alexandra McMillen, has an

incorrect volume number on the cover page and “no exhibit index of the hearing.” To the extent

Ms. Ogden, as the official court reporter for County Court at Law No. 5, seeks an extension of

time so that she may ensure all volumes comply with the filing requirements, we GRANT the

extension and ORDER the reporter’s record be filed no later than September 4, 2015. No

further extensions will be granted and we again caution Ms. Ogden that failure to timely file the
record, originally due February 2, 2015, may result in an order she not sit as a court reporter

until the record is filed.


                                                   /s/    CRAIG STODDART
                                                          JUSTICE